Opinion issued December 16, 2010
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01010-CR
———————————
IN RE ROBERT
CALDERON, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Robert Calderon, has filed a pro se petition for
writ of mandamus, asking this court to direct the Honorable Stephen B. Ables,
Judge of the 216th District Court of Bandera County, to rule on his “Motion for
Portions of Transcription.”  We dismiss
the petition for want of jurisdiction.
We “may issue all writs of mandamus, agreeable to the
principles of law regulating those writs, against a . . . judge of a district
or county court in [our] district.”  Tex. Gov’t Code Ann. § 22.221(b)
(Vernon 2004). The 216th District Court of Bandera County is not within our
district. Tex. Gov’t Code Ann.
§ 22.201(e) (Vernon Supp. 2010).       
Accordingly,
we dismiss the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).